Liberty Star Uranium & Metals Corp

http://www.LibertyStarUranium.com

LBSU:OTCBB  

LBV: Frankfurt

 

News Release 75

June 2, 2008

FOR IMMEDIATE RELEASE

 

Liberty Star And XState Resources Proceed With Drilling Five Additional Breccia
Pipe Targets

 

Tucson, Arizona-- June 2, 2007 -- Liberty Star Uranium & Metals Corp. (the
”Company, “ LBSU: OTCBB) is pleased to announce the Company will initiate a
shallow drilling program to test five additional breccia pipe targets to define
geological indicators associated with breccia pipes. A fifty percent interest
will be transferred to JV Partner XState Resources of Australia (XST: ASX) under
an amended Joint Venture Agreement (JVA) for funding this program. Geophysical
and geochemical analysis will follow the shallow drilling. Deep drilling will be
conducted on targets that yield favorable results from the shallow drilling
program. The Helvia target has favorable indicators obtained from the last
drilling program and is also being considered for deep drilling.

The estimated duration of the shallow drill program is 35 days and will begin in
early June to mid-June.

The Company continues to seek joint venture partnerships or  alternative
favorable financial arrangements on numerous targets within the North Pipes
Super Project and its other exploration projects; Big Chunk Super Project in
Alaska, the Providence Project, in Nevada’s Beatty Bull Frog Mining District,
the East Silver Bell Porphyry Copper Project and the Tombstone Porphyry Center
Project, in southern Arizona. Of these, Confidentiality Agreements have been
signed with major mining companies for Big Chunk, and discussions are in
progress on Providence and Tombstone.

ON BEHALF OF THE BOARD OF DIRECTORS

“James A. Briscoe”

James A. Briscoe, President/Director

About the Liberty Star North Pipes Super Project

The breccia pipes are part of the large uranium bearing breccia pipe terrain,
which occurs on the Arizona Strip lying just south of the Utah border. Eight
mines were brought into production during the 1970s and early 1980s on deposits
discovered within the immediate area. The uranium bearing pipes which were mined
are the second highest grade uranium mineral deposits in the world and the
highest grade in the United States. Previously mined mineralization in these
pipes has graded about 0.6% to 0.7% uranium or about 12 to 14 pounds per ton. In
addition to uranium they are known to contain copper, zinc, silver, vanadium,
cobalt, nickel, molybdenum, gallium, germanium and other metals. Past producers
have recovered copper, silver and vanadium as by-products of uranium mining.
Liberty Star Uranium & Metals holds about 300 pipe targets, approximately 40%
currently identified total. Approximately 22 other companies hold the other

 


--------------------------------------------------------------------------------



 

approximate. The Company holds numerous other porphyry copper and precious metal
targets in Alaska, Arizona and Nevada. Information on these can be found at
Liberty Star’s extensive web site http://www.libertystaruranium.com/.

SAFE HARBOR STATEMENT

Statements in this news release that are not historical are forward-looking
statements. Forward looking statement in this news release include that we will
initiate a shallow drilling program to test five additional breccia pipe
targets; that deep drilling will be conducted on targets that yield favorable
results from the shallow drilling program and that deep drilling is also being
considered on the Helvia target; and that the estimated duration of the shallow
drill program is 35 days and will begin in early June It is important to note
that the Company’s actual outcomes may differ materially from those statements
contained in this press release. Factors which may delay or prevent these
forward-looking statements from being realized include misinterpretation of
data; that we may not be able to get any major mining company or any other
potential partner interested in joint venturing exploration of our properties;
we may not be able to get equipment or labor as we need it; that we may not be
able to raise sufficient funds to complete our intended exploration; that
weather, logistical problems or hazards may prevent us from exploration; that
equipment may not work as well as expected; that analysis of data may not be
possible accurately and at depth; and that despite encouraging data there may be
no commercially exploitable mineralization on our properties. Readers should
refer to the risk disclosures outlined in the Company’s recent 10-KSB and the
Company’s other periodic reports filed from time to time with the Securities and
Exchange Commission.

 

Contact:

 

Tracy Myers
Investor Relations
Liberty Star Uranium & Metals Corp.
Phone  (520) 731-8786
info@LibertyStarUranium.com
http://www.LibertyStarUranium.com

AGORACOM.COM, The Small Cap Epicenter
http://www.agoracom.com/ir/libertystar
lbsu@agoracom.com

 

 

 

 

 

 

 